The relator is held under an executive warrant issued by the Governor of the State of Texas upon a requisition demand issued by the Governor of the State of Nebraska. It is recited in the demand that "it appears by complaint, which I hereby certify to be authentic and duly authenticated, that Gaquira Cragolla stands charged with the crime of larceny by bailee," etc. In the warrant issued by the Governor of the State of Texas it is stated that "it has been made known to me by the Governor of the State of Nebraska that Gaquira Cragolla stands charged by complaint *Page 11 
and warrant before the proper authorities, with the crime of larceny by bailee committed in said State," etc. In the record is found that among the papers filed with the Governor of this State, upon which the requisition is granted, is the affidavit of John Gumb, Jr., made before Henry M. Kidder, Justice of the Peace, in and for Dodge County, Nebraska, charging the relator with the larceny of $1,000.00. Upon the affidavit, the warrant was issued by the magistrate. The requisition showing that the fugitive from justice was charged in the demanding state by complaint duly authenticated, and it likewise appearing in the executive warrant issued by the Governor of Texas that the fugitive is charged by complaint, and the executive warrant being accompanied by the affidavit taken before a magistrate in the State of Nebraska and the warrant issued thereon for the relator, we fail to discern in what particular the proceedings are wanting in validity. See Ex parte Denning, 100 950; also Ex parte Jones, 82 Tex.Crim. Rep.; Ex parte Nix, 85 Tex.Crim. Rep.; Ex parte Roselle, 87 Tex.Crim. Rep.; Ex parte Gradington, 89 Tex.Crim. Rep., 231 S.W. Rep., 781.
The order of the Honorable W.W. McCrory, Judge of the District Court of Bexar County, refusing to discharge the relator is affirmed.
Affirmed.
                          ON REHEARING.